MEMORANDUM **
This is an appeal from a district court ruling in which the court reversed the final judgment of the bankruptcy court and remanded the case to the bankruptcy court for further factual findings. We have jurisdiction under 28 U.S.C. § 158(d) (2000). Because of the nature of the remand and the centrality of the legal issue presented, we have discretion to exercise jurisdiction in these circumstances. See Bonner Mall v. U.S. Bancorp Mortgage, 2 F.3d 899, 903-04; In re Stanton, 766 F.2d 1283, 1286-88, 1288 n. 8 (9th Cir.1985).
For the reasons set forth in our opinion filed today in Royal Foods Co. v. RJR Holdings Inc., No. 99-55634, which involves the identical legal issue raised in *501this case, the judgment of the district court is AFFIRMED.
TROTT, Circuit Judge, Dissenting.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.